Citation Nr: 0902976	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-22 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a total disability rating based on 
individual unemplolyability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is not related to 
his active service. 

2.  The veteran's tinnitus is not related to his active 
service.

3.  Service connection is in effect for post-traumatic stress 
disorder (PTSD) rated at 50 percent disabling; diabetes 
mellitus with bilateral peripheral neuropathy of the lower 
extremities, rated at 20 percent disabling; coronary artery 
disease associated with diabetes mellitus, rated at 30 
percent disabling; and hypertension associated with diabetes 
mellitus, rated a 0 percent; with a combined disability 
rating for all service-connected disabilities of 70 percent.

4. The veteran's service-connected disabilities are more 
likely than not of such severity as to render him unable to 
obtain or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated during 
active service, and a sensorineural hearing may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.16, 4.18, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in November 2003, February 2006, March 
2006, and February 2007 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part the VA will attempt to 
obtain.  VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examination.  VA informed the claimant of the need to submit 
all pertinent evidence in their possession, and provided 
adequate notice of how disability ratings and effective dates 
are assigned.  While the appellant may not have received full 
notice prior to the initial decision, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims, and the 
claim was readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.




I.  The claims for service connection for bilateral hearing 
loss and tinnitus.

The veteran contends that he has bilateral hearing loss and 
tinnitus related to his active service.  Specifically, he 
contends that he was exposed to loud noise without hearing 
protection as an airline mechanic during active duty.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Service connection for some chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred in service if present to a compensable degree within 
1 year following separation from qualifying service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered to be a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when the speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

Service medical records revealed that a report of medical 
history and a pre-induction examination, both dated September 
1963, did not note any complaints of ear trouble, hearing 
loss, or abnormalities of the ears.  Additionally, the 
veteran's hearing was normal upon audiological examination.  
A subsequent hearing conservation examination dated July 
1964, as well as an examination for flight class III 
similarly revealed normal hearing, and the veteran was found 
qualified for flight class III.  Finally, a report of medical 
history and a separation examination, both dated August 1967, 
did not note any complaints of ear trouble, hearing loss, or 
abnormalities of the ears, and audiological examination was 
normal.  It is noted that the exams prior to October 1967 are 
in ANSI standards, and when converted to ISO (used on the 
separation examination) reveal not significant changes in the 
measured ranges.  Service medical records are silent as to 
any complaints of hearing loss or tinnitus.  Personnel 
records reflected a military occupational specialty (MOS) of 
aircraft mechanic.  

The veteran submitted VA treatment records in support of his 
claim which primarily reflected treatment for other clinical 
conditions.  A June 2001 record indicated that the veteran 
denied any tinnitus.  The veteran's first diagnosis of 
hearing loss was in a June 2002 audiological evaluation 
report.  Evaluation of the right ear puretone thresholds were 
normal through 2000 Hertz with a moderate high frequency 
sensorineural hearing loss from 3000 to 8000 Hertz.  Left ear 
puretone testing showed normal hearing to 1500 Hertz, with 
moderate to moderately severe sensorineural hearing loss from 
2000 to 8000 Hertz.  Word recognition was excellent.  The 
audiologist stated that the veteran was not eligible for VA 
hearing aids and recommended follow-up in one to two years.  
A February 2004 treatment record indicated hearing loss of 
combined origin.  A February 2007 audiological note indicated 
complaints of decreased hearing.  Audiological examination 
revealed moderate to severe sensorineural hearing loss in 
both ears.  Word recognition was 88 percent in the right ear 
and 92 percent in the left ear.  A July 2007 follow-up 
consultation noted that the veteran wore hearing aids during 
social occasions and while watching television.

The veteran was afforded a VA audiological examination in 
September 2007.  The veteran reported constant humming and 
ringing in both ears since service.  The examiner noted that 
the veteran served as an aircraft maintenance specialist.  He 
also stated that review of the record revealed that the 
veteran had normal hearing upon discharge from service and 
noted that the veteran presented with hearing loss about 30 
years after his discharge.  The examiner also noted 
occupational noise exposure from working about 20 years in a 
sawmill and 10 years of exposure to heavy equipment such as 
front end loaders and asphalt trucks.  The audiological 
examination revealed thresholds of 10, 15, 55, 65 and 75 
decibels at 500, 1000, 2000, 3000 and 4000 Hertz, 
respectively, in the right ear, and thresholds of 5, 15, 60, 
80 and 75 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, 
respectively, in the left ear.  Speech discrimination scores 
were not reported as they were considered spuriously low 
compared with his behavioral responses and responses on the 
W22 word list. The examiner provided a diagnosis of moderate 
to severe sensorineural hearing loss from 1500 Hertz to 8000 
Hertz.  The examiner opined that it was not at least as 
likely as not that the veteran's hearing loss was related to 
service.  The examiner also opined that is was not at least 
as likely as not that the veteran's reported tinnitus was 
related to service.  The examiner opined that the veteran's 
hearing loss was more likely due to his occupational and 
recreational activities as hearing was normal on discharge 
with no significant threshold shift.  There were also no 
signs of acoustic trauma when he was discharged.  

While the veteran meets the requirements for disability due 
to impaired hearing under 38 C.F.R. § 3.385 and thus, clearly 
has current, bilateral hearing loss disability, there is no 
objective medical evidence that his hearing loss occurred as 
a result of his active military service.  There is no 
evidence in the service medical records that the veteran 
complained of, or was treated for hearing loss.  Upon 
separation from active duty for training, the veteran's 
hearing was within normal limits.  Further, there is no 
indication of any diagnosed hearing loss until June 2002, 
nearly 35 years after service.  Moreover, the VA examiner 
opined that the veteran's current bilateral hearing loss was 
more likely due to his post-service occupational and 
recreational noise exposure.  

Regarding the veteran's claim for tinnitus, there is no 
objective medical evidence that he has tinnitus related to 
his active military service.  Service medical records are 
silent to any complaints of tinnitus or any acoustic trauma.  
Additionally post service records are silent to complaints of 
tinnitus until the September 2007 VA examination where the 
veteran reported constant ringing or humming in his ears.  
Further, the VA examiner opined that it was not at least as 
likely as not that the veteran's reported tinnitus was 
related to service.

As there is no evidence showing that the veteran incurred 
hearing loss or tinnitus during his active duty or until many 
years thereafter, the Board must find that the preponderance 
of the evidence is against entitlement to service connection 
for bilateral hearing loss and tinnitus.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the claims that would give rise to a 
reasonable doubt in favor of the appellant, the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


II.  The claim for entitlement to a total disability rating 
based on individual unemployability.

The veteran contends that a total evaluation based on 
individual unemployability (TDIU) is warranted because he is 
unable to be substantially employed based on the severity of 
his service-connected disabilities.  

With respect to the veteran's claim for TDIU, applicable law 
provides that a total disability rating for compensation may 
be assigned where the schedular rating is less than total 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
provided that, if there is one such disability, this 
disability shall be rated at 60 percent or more, and if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a).

Based on the evidence of record, it is clear that the veteran 
does meet the percentage requirements for consideration of a 
total evaluation under 38 C.F.R. § 4.16(a) in that he has a 
service-connected disability, PTSD, that is evaluated at 50 
percent disabling, plus additional disabilities, including 
coronary artery disease associated with diabetes mellitus (30 
percent), diabetes mellitus with bilateral peripheral 
neuropathy of the lower extremities (20 percent), and 
hypertension (0 percent), to bring his combined rating to 70 
percent.  Therefore, the remaining question is whether the 
veteran is unemployable as a result of his service-connected 
disabilities.

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The veteran has a high school education with no further 
education or training reported.  On his formal TDIU 
application, he reported that he last worked in June 2004, 
the date on which he states he became too disabled to work.  
His reported that his primary work experience had been with a 
lumbar company, which he co-owned with family members.  
Employment information provided by the employer indicated 
that the veteran was employed from April 1979 to June 2004 as 
a full time laborer.  The employer also noted that no 
concessions were made to the veteran.  The employer also 
stated that the veteran was no longer working due to going on 
social security disability.  

VA treatment recorded submitted indicate treatment for the 
veteran's service connected disabilities noted above, as well 
as for a low back condition.  A November 2004 follow up note 
indicated that the veteran had a four vessel coronary artery 
bypass grafting done in June 2004.  As a result, the veteran 
was unable to work while recuperating as his job at the 
sawmill entailed his lifting heavy green lumbar all day long.  
The physician however, stated that is chest was healed enough 
for the veteran to return to work full time.  The physician 
did also note, however, that his job seemed to worsen his 
chronic persistent low back pain.

A July 2006 Medical Source Statement of Ability to do Work-
Related Activities (Mental) indicated that the veteran's PTSD 
affected his ability to work.  Specifically, the examining 
physician noted that the veteran had an inability to tolerate 
others.  The veteran had a marked inability to understand and 
remember and carry out both short, simple instructions as 
well as detailed instructions.  He also had an extreme 
inability to make judgments on simple work-related decisions.  
The physician further found that the veteran had a marked 
inability to respond or interact appropriately to 
supervision, co-workers, and work pressures.  Finally, the 
physician stated that the veteran had impaired focus and 
concentration which prevented the veteran from staying on 
task.  

An August 2006 VA treatment record indicated that veteran was 
no longer able to work, but did not indicate reasons for the 
inability.  

In February 2007, the veteran was afforded a VA examination 
in connection with a claim for an increased rating for PTSD.  
The examiner noted a diagnosis of chronic PTSD, currently 
moderate to severe and assigned a Global Assessment of 
Functioning (GAF) score of 53.  In the course of his 
examination, the examiner stated that the veteran continued 
to have rather significant problems in dealing with social 
situations, avoiding even family gatherings.  Social 
situations tended to make him markedly hypervigilent, 
anxious, and tense.  The veteran also continued to experience 
startle response to loud noises, increasingly disturbed 
sleep, and mild episodic difficulties with concentration.  
Regarding the veteran's employment, the examiner stated that 
the overall severity of the veteran's PTSD would not indicate 
full umeployability solely based on his PTSD symptoms.  The 
examiner further opined that working at the family sawmill 
made it easier for the veteran to work as he was not around 
strangers, but that the veteran would present with rather 
significant work-related problems due to the current severity 
of his PTSD symptoms if he were otherwise a candidate for 
employment.  

The veteran was also afforded a general VA examination in 
February 2007.  The examiner noted diagnoses of hypertension, 
diabetes mellitus, peripheral neuropathy, coronary artery 
disease, and degenerative changes to the L5-S1 facets with no 
evidence of radiculopathy.  The examiner noted that the 
veteran previously worked in a sawmill and reported having a 
difficult time returning to any type of physical labor due to 
his back condition.  The examiner noted that however, the 
veteran would be able to have sedentary work with his 
diabetes, coronary artery disease, and hypertension.  

The record also contains a March 2008 counseling report 
wherein it was noted that the veteran was considered 
unemployable due to his heart problems and hypertension.

As stated above, the veteran is service connected for the 
following physical disabilities including PTSD; coronary 
artery disease; diabetes mellitus; and hypertension.  The 
veteran has not argued and the evidence does not show that 
the veteran is precluded from gainful, sedentary employment 
as a result of his coronary artery disease, hypertension, or 
diabetes mellitus.  

This case, however, turns on whether the veteran's combined 
service-connected physical and mental disabilities preclude 
all forms of substantial gainful employment.  While the 
February 2007 general VA examination found the veteran to be 
able to sustain gainful, sedentary employment, the February 
2007 VA PTSD examination revealed that while the veteran was 
not unemployable at the family sawmill due to his PTSD 
symptoms, the veteran would present with rather significant 
work-related problems due to the current severity of his PTSD 
symptoms if he were otherwise a candidate for employment.  
Specifically, the veteran's PTSD caused him to have rather 
significant problems in dealing with social situations.  The 
veteran also continued to experience startle response to loud 
noises, increasingly disturbed sleep, and mild episodic 
difficulties with concentration.  

Thus, when the veteran's physical limitations for employment 
are considered in conjunction with his service-connected 
psychiatric impairment due to PTSD, the Board finds that the 
combination of physical and mental disabilities renders the 
veteran unable to obtain or maintain substantially gainful 
employment.  It might be possible physically for the 
appellant to do some sedentary employment, but the PTSD is of 
such severity that he would likely have difficulty 
concentrating on the matters before him.  Moreover, with a 
high school education and no additional training, it is 
unclear what sedentary employment he might be qualified to 
do.  For these reasons, and resolving any reasonable doubt in 
the veteran's favor, the Board finds that the criteria for a 
TDIU due to service-connected disabilities have been met.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

A total disability evaluation based on individual 
unemployability is granted subject to the law and regulations 
governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


